Citation Nr: 1435575	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  

2.  Entitlement to service connection for a neurological disorder, to include as due to an undiagnosed illness or as a manifestation of a chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to March 1994, to include service in Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was remanded in May 2010, March 2013, and November 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is necessary prior to final adjudication in this case.

The Veteran has claimed service connection for a neurological disorder and joint pain, to include as due to undiagnosed illness or as a manifestation of a chronic multisymptom illness.  In both the March 2013 and November 2013 Board remands, the RO/Appeals Management Center (AMC) was requested to also consider the disorders as secondary to service-connected disabilities.  The Veteran has been service connected for PTSD, chronic lumbar strain with muscle spasm, claimed as muscle pain due to undiagnosed illness, and radiculopathy of the left lower extremity as secondary to service-connected chronic lumbar strain with muscle spasms, claimed as muscle pain due to undiagnosed illness.  He was examined by VA but none of the examinations addressed secondary service connection.  The neurological examination indicated that the Veteran had writer's cramp so it was not related to service and it was a diagnosed disability.  The Veteran was found to have degenerative joint disease in the shoulders, and that examination also did not address secondary service connection.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As such, the examiner did not address secondary service connection on a direct or  an aggravation basis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA treatment records. 

2.  Following completion of the above, the RO/AMC should arrange for an addendum to the May 2013, August 2013, and December 2013 VA  examinations and to determine the nature and etiology of any currently diagnosed degenerative joint disease shoulder or bilateral hand disorder.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

Any of the Veteran's service-connected disabilities caused or aggravated any shoulder or bilateral hand disorder the Veteran may have. 

If it is determined that aggravation beyond the natural progress of the shoulder or hands disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested above has been completed, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

